BRICKELL, C. J.
We do not find it necessary to consider the questions touching the regularity and validity of the settlements of his guardianship made by Williams in the Court of Probate, which are so elaborately discussed by counsel. The majority of the ward terminated the guardian*114ship, and emancipated him from legal disability. Williams’ authority as guardian ceased, and the duty resting upon him was a surrender to the ward of his estate, and a full accounting for the administration of it during the period of the guardianship. — Schouler’s Dom. Bel. 423. The settlement made by Williams on the 6th day of December, 1862, may be irregular, or it may be void, and incapable of supporting an execution against him and his sureties; it is, nevertheless, an admission of record, that he was of that day, a day subsequent to the ward’s majority, indebted to the ward in the sum of fifteen hundred and seventy-one 50-100 dollars. Hughes v. Mitchell, 19 Ala. 268. The account of the hire of the slaves of the ward for the year 1863, filed in the Court of Probate on the 13th of April of that year, was also an admission that, though his authority as guardian had terminated, he had, as the bailee or agent, or without authority of the ward, hired the slaves for that year, rendering him liable to account for the hire.
2. On the death of the ward, and the appointment and qualification of Williams as his administrator, the duty of collecting and receiving the balance he had admitted to be due on the settlement in the Court of Probate, and the hire of the slaves for 1863, and also the duty of demanding possession of the ward’s estate, and a full account of its administration, devolved on Williams. On him, also, rested the obligation of mating payment, and of surrendering and accounting. The duty and obligation coexisting in the same person, the presumption of law is, the duty was performed, and the obligation discharged. Liability in the capacity of guardian, or of bailee or agent, or even as a tortfeasor, was extinguished, and liability to the extent of that liability in the new capacity of administrator was incurred. — Ragland v. Calhoun, 36 Ala. 606; Whitworth v. Oliver, 39 Ala. 286; Collier v. Windham, 27 Ala. 291. The general principle is, that if the offices of executor or administrator, and of guardian, are united in the same person, and the guardian, in that capacity, can acquire possession only from the executor or administrator, as guardian he does not hold the assets until they are separated and distinguished from the assets held as executor. — Davis v. Davis, 10 Ala. 299. The principle involves the existence, at the same time, of two distinct fiduciary relations. In the present case, as we have* said, the guardianship had expired before the death of the ward, and there remained in the guardian no authority; and the only duty with which he was charged, was that of surrendering the'estate to the ward, and accounting for its administration. On his appointment as administrator, no act was *115necessary to transfer to his new capacity the liability incurred as guardian, — it was transferred by operation of law._ If any such act was necessary, the settlement of his guardianship made in 1864, after his appointment as administrator, though it may be void as a judicial proceeding, was an election to hold the estate, and to account for it as administrator.— Davis v. Davis, supra; Whitworth v. Oliver, supra.
3. Holding the estate as administrator, and in that capacity answerable for his liability as guardian, the final settlement of the administration, made in 1866, involved a full and complete ascertainment of that liability. The final settlement of an administration in the Court of Probate, necessarily involves a final adjustment of the accounts of the administrator, charging'him with all wherewith by law he is chargeable, and crediting him with all’ wherewith he should be credited. The decree rendered thereon is as vali’d, and of the same conclusive operation, as the decree of a court of equity, rendered on a bill seeking from him an account, or on a bill filed by him for an account, except so far as the statute authorizes a court of equity to intervene for the correction of errors of law or of fact. — King v. Smith, 15 Ala. 264; Allman v. Owen, 31 Ala. 167; Moore v. Lesueur, 33 Ala. 243; Otis v. Dargan, 53 Ala. 178; Waring v. Lewis, 53 Ala. 615.
4-5. The material inquiry of the case is, therefore, the validity of the decree rendered by the Court of Probate on the final settlement of Williams’ administration in 1866. If that decree is valid, it is a bar to this bill, whether it is regarded as a bill filed under the statute for the correction of errors of law or of fact in the settlement (Code of 1876, § 3837), or a bill addressed to the original ■ jurisdiction of a court of equity, to compel an administrator to an account and distribution. It is a bar to the statutory remedy, if the allegations of the bill make a case within the statute; which we do not decide, because filed more than two years after the settlement. The intestate of the appellant, Mary E., was of full age at the time of the settlement, and lived for more than two years thereafter, free from all disability, and as to her the statute operates a 'bar. The disability of her co-complainant, Emmett 0., can not shield her from the effect of the statutory bar. It is a familiar principle in a court of equity, that when two or more join as complainants, all must be entitled to relief, or the suit is not maintainable. — Otis v. Dargan, supra. The principle applies to this bill, in either of its aspects. The settlement and decree in the Court of Probate may be invalid as to the complainant, Emmett 0., on grounds purely personal to him, and yet valid and operative as to the intestate of the complainant, Mary E. In*116fancy is a personal privilege, available only to the infant or his personal representative. If it is conceded the failure of the Court of Probate, or rather the failure of the record of the court, to show affirmatively the appointment of a guardian ad litem, and his acceptance of the appointment to represent Emmett 0., then an infant, would render the settlement and decree void as to him, it would be valid and operative as to all persons of whom the court had jurisdiction. They can not invoke the infancy of another, to protect themselves against the operation and effect of a decree rendered by a court having plenary jurisdiction, so far as they were concerned, to adjudicate finally.— Walker v. Jones, 23 Ala. 448.
6.' There are but three objections urged against the regularity and validity of the final settlement of the administration and the decree thereon. The first is, that the record does not show affirmatively the appointment of a guardian ad litem for the infant, Emmett C.; which, if it can be sustained, — and we purposely refrain from expressing an opinion in reference to that point, — is not available to support the present bill. The second is, that the record does not show that, on or prior to the making of the settlement, the administrator filed a list of the heirs. This is an omission, which would not avail on error to reverse the decree, and, of course, can not affect it when assailed collaterally. — Eddings v. Long, 10 Ala. 203; Clack v. Clack, 20 Ala. 461; Otis v. Dargan, supra. The third is, that no decree is rendered in favor of any one, and no execution could have issued on it. It is, nevertheless, clear that the court did ascertain and pass upon the question of the amount with which the administrator was chargeable, and the amount with which he should be credited. The credits, excluding the Confederate bond, which is declared worthless, exceeding the amount charged against the administrator, there could be no further decree— no decree declaring of whom the administrator should recover such balance. A decree rendered under such circumstances is binding until reversed.— Watt v. Watt, 37 Ala. 543.
The result is, the decree of the chancellor is affirmed.